The finding that the trust is impossible of execution as the will provides implies that there is no reasonable prospect of the accumulation of the fund becoming sufficient to establish the charity or of maintaining it if it should be established.  The contingencies are thus so remote in possibility of fulfillment that the trust fails for impracticality. Restatement, Trusts, s. 399g.  The doctrine of cy pres may not be applied, since the scheme of the testatrix in its general purpose fails.  The doctrine avoids failure of a charity only when minor features of it become impossible or impractical of performance.
There is, therefore, an intestacy of the residue which belongs to the testatrix' mother who is the sole heir-at-law.
Case discharged. *Page 421